 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CARMEN COPELAND,

 9                             Plaintiff,                 Case No. C19-5935-BHS-MLP

10          v.                                            ORDER

11   CITY OF CAMAS,

12                             Defendant.

13

14          This matter comes before the Court upon Defendant’s motion asking the Court to vacate

15   and continue the dates set forth in the October 16, 2019 Order Regarding Initial Disclosures,

16   Joint Status Report, and Early Settlement. (Dkt. # 10.) Defendant asserts that good cause exists

17   for this proposed modification of the Court’s Order, because if the Court grants Defendant’s

18   pending motion to dismiss (dkt. # 6), which is noted for November 8, 2019, both parties will

19   have saved the time and expense of exchanging documents and drafting the joint status report.

20   (Dkt. # 10 at 1.)

21          The Court, having reviewed the complaint and Defendant’s motion to dismiss, finds that

22   Defendant has shown good cause to modify the Court’s October 16, 2019 Order in this case. See

23   LCR 16(b)(5) (parties are bound by the dates specified in the scheduling order, and a schedule




     ORDER - 1
 1   may be modified only for good cause and with the judge’s consent). The fact that a dispositive

 2   motion is pending does not generally constitute good cause to modify a Scheduling Order, or

 3   render the parties’ obligations to comply with their obligations to meet and confer and conduct

 4   discovery unduly burdensome. See Gerow v. Washington, Case No. C08-5087-BHS, 2008 WL

 5   4186169, *1 (W.D. Wash. September 9, 2008) (finding “no persuasive reason for disregarding

 6   the case schedule” because “a pending dispositive motion . . . does not make discovery

 7   obligations unduly burdensome or expensive.”) Having closely reviewed the Plaintiff’s

 8   complaint, however, the Court finds that Defendant’s motion to dismiss Plaintiff’s claims in this

 9   action has a high likelihood of success on the merits. As a result, for the sake of judicial

10   economy and reducing unnecessary expense to the parties, the Court shall vacate the pending

11   deadlines, to be promptly reset if Defendant’s motion to dismiss is denied. Plaintiff is reminded

12   that any opposition to Defendant’s motion to dismiss must be filed by no later than

13   Monday, November 4, 2019.

14          Accordingly, the Court VACATES its prior Order setting deadlines for initial disclosures

15   and the joint status report. (Dkt. # 9). The Clerk is directed to send copies of this Order to the

16   parties and to the Honorable Benjamin H. Settle.

17          Dated this 31st day of October, 2019.


                                                            A
18

19                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
20

21

22

23




     ORDER - 2
